Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Powers on 1/21/2022.

The application has been amended as follows: 

1.	(Currently Amended) An analysis device for determining a measurand representing a silicate concentration in a sample liquid, the analysis device comprising:
	a housing divided into an electronics region and a fluidic region, wherein the electronics region is separated from the fluidic region by at least one wall;
	a measuring cell defining a vessel and disposed within the fluidic region;
	a sample feed line arranged within the fluidic region and opening into the vessel of the measuring cell, wherein the sample feed line is connected to an over-pressurized 
	at least one liquid container disposed within the fluidic region and containing a liquid;
	a liquid line arranged within the fluidic region, opening into the vessel of the measuring cell and connected to the at least one liquid container, wherein the liquid of the at least one liquid container is a reagent selected to react with the sample liquid to facilitate determining values of the measurand;
	a heater disposed within the fluidic region of the housing and arranged upstream of the measuring cell, wherein a portion of the sample feed line extends through the heater, and wherein the heater, the sample feed line and the liquid line are respectively configured such that the sample liquid in the sample feed line is heated by the heater while the liquid line bypasses the heater; 
	at least one pump disposed within the fluidic region and configured to transport at least a portion of the liquid from the at least one liquid container into the vessel of the measuring cell;
	an optical sensor disposed within the fluidic region, the optical sensor including a radiation source and a radiation receiver, wherein the radiation source and the radiation receiver are arranged with respect to the measuring cell such that measuring radiation emitted by the radiation source passes through the vessel of the measuring cell and impinges on the radiation receiver; 
	an electronic controller disposed within the electronics region and electrically connected to a drive of the at least one pump, to the radiation source and to the the values of the measurand based upon the signals of the radiation receiver; and
	a flow meter arranged fluidically in the sample feed line and configured to detect a flow of the sample liquid through the sample feed line, wherein the flow meter is arranged upstream of the heater.

17.	(Canceled)

Claim 1 was amended to include the allowable subject matter of claim 17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record and the examiner’s knowledge does not disclose or suggest a liquid line arranged within a fluidic region, opening into a vessel of a measuring cell and connected to at least one liquid container, wherein liquid of the at least one liquid container is a reagent selected to react with a sample liquid to facilitate determining values of a measurand and a heater disposed within the fluidic region of a housing and arranged upstream of the measuring cell, wherein a portion of a sample feed line extends through the heater, and wherein the heater, the sample feed line and the liquid line are respectively configured such that the sample liquid in the sample feed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853